—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 8, 1992, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that the issues raised herein concerning adequacy of the wrongful death action, settlement, and the actions of plaintiff administratrix’s attorneys in obtaining it, were decided in the wrongful death action when *313plaintiff unsuccessfully sought to vacate the stipulation of settlement therein (see, Weiss v 103 Cent. Park W. Corp., 150 AD2d 678, lv dismissed 75 NY2d 865), and that collateral estoppel now precludes plaintiff from litigating whether a larger settlement could have been achieved but for the malpractice of her attorneys. The cause of action for fraud was also properly dismissed as not separate and distinct from the cause of action for legal malpractice (see, LaBrake v Enzien, 167 AD2d 709). Concur—Murphy, P. J., Sullivan, Milonas, Kupferman and Kassal, JJ.